Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response to the last Office Action, filed on November 19, 2021 has been entered and made of record.

Claims 1-16 are currently pending in this application.




This action is final.

Response to Arguments

Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suguhara et al. (US 20210165484 Al) in view of Stafford et al. (US 20170358141 A1) in further view of Ilic (US 20210141076 A1).

As to Claims 1, 10, 13 and 16:
Suguhara et al discloses a method for controlling the transparency level of a transparent displaying device arranged to display one or more virtual objects (Suguhara, see paragraph [0182], where Suguhara discloses that the related virtual object 4 is slid while increased in transparency, since the user 1 wants to view the related virtual object 4, the user 1 keeps sight of this related virtual object 4. By detecting this movement, it can be determined that the user 1 "wants to view the related virtual object 4 that is about to be cleared." Thus, the sliding process and the transparentizing process are cancelled, which enables the user 1 to start watching the related virtual object 4. By moving an interest target in such a way, the movement of the line-of-sight of the user 1 can be induced, and the process of fading out the related virtual object 4 can be cancelled in a natural manner), the method comprising the steps of: obtaining a gaze point of a user (Suguhara, see paragraphs [0010] through [0013], where Suguhara discloses that the display control unit controls a display device on the basis of the movement information. The display control unit causes the display device to display a first virtual object including information relating to a target object in a first region related to the target object, and to vary, on the basis of a position of the gazing point in duration for which the user is making the gesture, how the first virtual object is  displayed); obtaining a position of at least one virtual object displayed by the displaying device (Suguhara, see paragraph [0092], where Suguhara discloses that the gestures by the user may be recognized by recognizing the object being a target for the movements by the user (object recognition). For example, if the user grabs the target object, the target object varies in position or posture in conjunction with the movement of the hand of the user. Thus, from the variation in position or posture of the target object, movements by the user of, for example, turning or moving the hand can be recognized. In this case, information about the position, the posture, and the like of the target object is the movement information. Note that, the information about the position, the posture, and the like of the target object is acquired by the target-object recognition unit 23); determining whether the user is directed to the virtual object based on the obtained gaze point; and if so, adjusting a transparency level of the displaying device (Suguhara, see paragraph [0182], where Suguhara discloses that since the user 1 wants to view the related virtual object 4, the user 1 keeps sight of this related virtual object 4. By detecting this movement, it can be determined that the user 1 "wants to view the related virtual object 4 that is about to be cleared." Thus, the sliding process and the transparentizing process are cancelled, which enables the user 1 to start watching the related virtual object 4. By moving an interest target in such a way, the movement of the line-of-sight of the user 1 can be induced, and the process of fading out the related virtual object 4 can be cancelled in a natural manner).
Suguhara differs from the claimed subject matter in that Suguhara does not explicitly disclose attention and without adjusting a transparency level of the virtual objects. However in an analogous art, Stafford discloses attention (Stafford, see paragraph [0035], where Stafford discloses that the various components (e.g., sensors, cameras, etc.,) in the IIMD are used to detect a gaze direction of a user wearing the HMD. The gaze direction of the user is used to identify an object within the images that is of interest to the user or has captured the attention of the user. Upon detecting the user's continued interest in the object, a signal is generated by the processor of the HMD to adjust optical elements of the HMD to perform an optical zoom or to adjust images via a digital zoom so that the object that is of interest to the user or has captured the attention of the user is brought into focus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suguhara with Stafford. One would be motivated to modify Suguhara by disclosing attention as taught by Stafford, and thereby providing an improved method of presenting objects using augmented reality, on a head mounted display (Stafford, see paragraph [0002]). Stafford does not explicitly disclose without adjusting a transparency level of the virtual objects.
However in an analogous art, Ilic discloses adjusting the transparency level of the displaying device (Ilic, see paragraph [0004], where Ilic discloses user an augmented reality viewing device may, for example, have one or more transparent eyepieces that allow the user to see real world objects behind the eyepieces) without adjusting a transparency level of the virtual objects (Ilic, see paragraph [0003], where Ilic discloses a virtual reality viewing device typically involves presentation of digital or virtual image information without transparency to other real-world objects). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suguhara and Stafford with Ilic. One would be motivated to modify Suguhara and Stafford by disclosing without adjusting a transparency level of the virtual objects as taught by Ilic, and thereby improving how object changes and movements are simulated in three-dimensional environments for brain processing (Ilic, see paragraph [0003]).

As to Claims 2 and 11:
Suguhara in view of Stafford in further view of Ilic discloses the method according to claim 1, further comprising the steps of: obtaining a gaze convergence distance of the user (Suguhara, see paragraph [0129], where Suguhara discloses that the display region 5 may be set in accordance, for example, with action by the user 1 or a distance to the target object 2. Specifically, if the distance between the user 1 and the target object 2 is closed to be smaller than a predetermined distance, the display region 5 is set near a predetermined lateral surface (such as right hand surface/left-hand surface) of the target object 2); and determining whether the attention of the user is directed to the virtual object based on the obtained gaze convergence distance; and if so, adjusting the transparency level of the displaying device (Suguhara, see paragraph [0182], where Suguhara discloses that since the user 1 wants to view the related virtual object 4, the user 1 keeps sight of this related virtual object 4. By detecting this movement, it can be determined that the user 1 "wants to view the related virtual object 4 that is about to be cleared." Thus, the sliding process and the transparentizing process are cancelled, which enables the user 1 to start watching the related virtual object 4. By moving an interest target in such a way, the movement of the line-of-sight of the user 1 can be induced, and the process of fading out the related virtual object 4 can be cancelled in a natural manner). Suguhara in view of Stafford does not explicitly disclose without adjusting a transparency level of the virtual objects.
However in an analogous art, Ilic discloses adjusting the transparency level of the displaying device (Ilic, see paragraph [0004], where Ilic discloses user an augmented reality viewing device may, for example, have one or more transparent eyepieces that allow the user to see real world objects behind the eyepieces) without adjusting a transparency level of the virtual objects (Ilic, see paragraph [0003], where Ilic discloses a virtual reality viewing device typically involves presentation of digital or virtual image information without transparency to other real-world objects). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suguhara and Stafford with Ilic. One would be motivated to modify Suguhara and Stafford by disclosing without adjusting a transparency level of the virtual objects as taught by Ilic, and thereby improving how object changes and movements are simulated in three-dimensional environments for brain processing (Ilic, see paragraph [0003]).

As to Claims 3 and 12:
Suguhara in view of Stafford in further view of Ilic discloses the method according to claim 1, wherein the step of obtaining the gaze point and/or the gaze convergence distance of the (Suguhara, see paragraph [0084], where Suguhara discloses that the images of the left eyeball and the right eyeball of the user are taken by the line-of-sight detection camera 12, and are input as the gaze information. On the basis of the images of the eyeballs, the line-of-sight direction of the user is calculated. From this line-of-sight direction, the gazing point P of the user is detected. For example, in a configuration including the infrared camera (line-of-sight detection camera 12) and the infrared light source, images of the eyeballs reflecting infrared light emitted from the infrared light sources (bright spots) are taken. In this case, the line-of-sight direction is estimated from the bright spots of the infrared light and positions of pupils. In this way, the gazing point P is detected. Alternatively, for example, a method of estimating the line-of-sight direction and the gazing point P relative to feature points such as eye corners on the basis of the images of the eyeballs may be employed).

As to Claim 4:
Suguhara in view of Stafford in further view of Ilic disclose the method according to claim 3, wherein the gaze convergence distance is a function of an interpupillary distance, IPD, of the user based on an acquired pupil position of the left eye and the right eye (Suguhara, see paragraph [0084], where Suguhara discloses that the images of the left eyeball and the right eyeball of the user are taken by the line-of-sight detection camera 12, and are input as the gaze information. On the basis of the images of the eyeballs, the line-of-sight direction of the user is calculated. From this line-of-sight direction, the gazing point P of the user is detected. For example, in a configuration including the infrared camera (line-of-sight detection camera 12) and the infrared light source, images of the eyeballs reflecting infrared light emitted from the infrared light sources (bright spots) are taken. In this case, the line-of-sight direction is estimated from the bright spots of the infrared light and positions of pupils. In this way, the gazing point P is detected. Alternatively, for example, a method of estimating the line-of-sight direction and the gazing point P relative to feature points such as eye corners on the basis of the images of the eyeballs may be employed).

As to Claim 5:
Suguhara in view of Stafford in further view of Ilic discloses the method according to claim 1, wherein the step of adjusting the transparency level of the displaying device comprises adjusting the transparency level in dependence on a distance between the gaze point and/or gaze convergence distance and the virtual object (Suguhara, see paragraph [0182], where Suguhara discloses that since the user 1 wants to view the related virtual object 4, the user 1 keeps sight of this related virtual object 4. By detecting this movement, it can be determined that the user 1 "wants to view the related virtual object 4 that is about to be cleared." Thus, the sliding process and the transparentizing process are cancelled, which enables the user 1 to start watching the related virtual object 4. By moving an interest target in such a way, the movement of the line-of-sight of the user 1 can be induced, and the process of fading out the related virtual object 4 can be cancelled in a natural manner).



As to Claims 6 and 14:
Suguhara in view of Stafford in further view of Ilic discloses the method according to claim 1, wherein the displaying device comprises a separate or integrated transparency-control layer, wherein the virtual object is rendered between the transparency-control layer and the user (Suguhara, see figure 1 and paragraph [0069], where Suguhara discloses that, on an outside of the left-eye display 11L and the right-eye display llR (side opposite to a side where the eyes of the user are present), dimming elements (not shown) and the like may be provided. The dimming elements are elements capable of adjusting an intensity of light that transmits through the elements themselves. By providing the dimming element, for example, the real scene to be visually recognized through both the displays by the user can be regulated. With this, the images to be displayed on both the displays and visually recognized by the user can be highlighted. In this way, the user can experience virtual reality (VR) and the like).

As to Claim 7:
Suguhara in view of Stafford in further view of Ilic discloses the method according to claim 1, wherein the step of adjusting the transparency level of the displaying device comprises adjusting the brightness, opacity, color and/or contrast (Suguhara, see paragraph [0256], where Suguhara discloses that specifically, as depicted in the field-of-view image 41g, the related virtual object 4e is reduced in transparency (increased in opacity), of the displaying device (Suguhara, see paragraph [0182], where Suguhara discloses that since the user 1 wants to view the related virtual object 4, the user 1 keeps sight of this related virtual object 4. By detecting this movement, it can be determined that the user 1 "wants to view the related virtual object 4 that is about to be cleared." Thus, the sliding process and the transparentizing process are cancelled, which enables the user 1 to start watching the related virtual object 4. By moving an interest target in such a way, the movement of the line-of-sight of the user 1 can be induced, and the process of fading out the related virtual object 4 can be cancelled in a natural manner).

As to Claim 8:
Suguhara in view of Stafford in further view of Ilic discloses the method according to claim 1, wherein the step of adjusting the transparency level of the displaying device comprises adjusting the transparency level in dependence on one or more of: - size of the virtual object; - surface texture of the virtual object; - color of the virtual object; - geometry of the virtual object; - surrounding environment; and - dwelling time (Suguhara, see paragraph [0182], where Suguhara discloses that since the user 1 wants to view the related virtual object 4, the user 1 keeps sight of this related virtual object 4. By detecting this movement, it can be determined that the user 1 "wants to view the related virtual object 4 that is about to be cleared." Thus, the sliding process and the transparentizing process are cancelled, which enables the user 1 to start watching the related virtual object 4. By moving an interest target in such a way, the movement of the line-of-sight of the user 1 can be induced, and the process of fading out the related virtual object 4 can be cancelled in a natural manner).




As to Claim 9:
Suguhara in view of Stafford in further view of Ilic discloses the method according to claim 1, wherein the step of adjusting the transparency level of the displaying device comprises adjusting the transparency level in an area surrounding the virtual object (Suguhara, see P in figures 3A and 3B).                                                                                 

As to Claim 15:
Suguhara in view of Stafford in further view of Ilic discloses the displaying device according to claim 13, wherein the displaying device is a head-mounted display, HMD, or a head-up display, HUD (Suguhara, see figures 35A and 35B).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624